Citation Nr: 0922952	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable initial rating for service-
connected scars on both arms.

2.  Entitlement to service connection for a fungal condition 
of the feet.

3.  Entitlement to service connection for Reiter's syndrome.

4.  Entitlement to service connection for osteoporosis and 
bone degeneration, including as secondary to Reiter's 
syndrome.

5.  Entitlement to service connection for residuals of a left 
tibial fracture, including as secondary to Reiter's syndrome.

6.  Entitlement to service connection for a right total hip 
replacement, including as secondary to Reiter's syndrome and 
osteoporosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated May 2004 and 
June 2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In September 2006, the Veteran withdrew his claim for an 
increased rating for posttraumatic stress disorder (PTSD).  
See 38 C.F.R. § 20.204.  In March 2007, the Veteran submitted 
a new claim for an increased rating for PTSD.  In a November 
2007 rating decision, the RO granted an increased rating from 
10 percent to 30 percent for PTSD.  The Veteran did not 
appeal this decision.  

The issues of entitlement to service connection for a fungal 
condition of the feet, a left tibial fracture, and a right 
total hip replacement are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scars on both arms are not manifested by 
any observable symptoms, including a scar with limitation of 
motion; they are not deep, unstable or painful on 
examination; and do not exceed areas of 144 sq. inches.

2.  Affording the Veteran the benefit of the doubt, Reiter's 
syndrome had its onset during active service.

3.  Affording the Veteran the benefit of the doubt, 
osteoporosis was caused by service-connected Reiter's 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars on both 
arms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

2.  Reiter's syndrome was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Osteoporosis was incurred as a result of the Veteran's 
service-connected Reiter's syndrome.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In May 2004, the Veteran was granted service connection for 
scars on both arms.  The Veteran's service connected scar 
disability was rated as noncompensable under Diagnostic Code 
7805.  Under the Diagnostic Code 7805, scars may be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Based on the findings of record, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the Veteran's service-connected 
scars on both arms under Diagnostic Code 7805 as the 
Veteran's scars do not limit the function of either arm.  The 
May 2004 VA examination revealed that the Veteran had 
hypopigmented 2-4 mm scars on the forearms and atrophy of the 
dorsal forearm muscles, symmetric in both arms.  He was 
diagnosed as having hypopigmented scars on forearms secondary 
to liquid nitrogen treatment.  During VA treatment in July 
2004, the Veteran reported getting non-pruritic erythematosus 
rash when exposed to the sun.  The evidence shows that the 
Veteran's scars were hypopigmented.  There was no indication 
that they caused any limitation in function.  The Veteran did 
have atrophy in both arms and developed an erythematosus rash 
when in the sun.  These conditions, however, were not shown 
to be related to the service-connected scars.  Furthermore, 
during the November 2004 VA examination, the examiner noted 
that he was unable to localize any definitive scars over his 
forearms over the sites that were treated with liquid 
nitrogen for warts.  There were hypopigmented areas with 
normal hair distribution and skin thickness that were not 
adherent to underlying tissues.  There was no sensitivity or 
tenderness.  The examiner specifically stated that there was 
no limitation of function of the hypopigmented areas, which 
were described as tiny multiple areas over the forearm.  As 
there is no evidence of functional impairment related to the 
scars on both arms, a higher disability rating is not 
warranted under Diagnostic Code 7805.  

The Board has considered other relevant Diagnostic Codes, but 
finds that there is no objective evidence that the Veteran's 
scars are painful to warrant application of Diagnostic Code 
7804 (scars, superficial, painful on examination).  There is 
no evidence that the scars exceed six square inches to 
warrant application Diagnostic Code 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion).  Likewise, there is no evidence that the Veteran's 
scars occupy an area of 144 square inches or greater to 
warrant application of Diagnostic Code 7802 (scars, other 
than head, face, or neck, that are superficial and do not 
cause limited motion).  There is no evidence to show that the 
Veteran's scars are unstable to warrant application of 
Diagnostic Code 7803 (scars, superficial, unstable).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence). 

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
scars on both arms.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Reiter's syndrome

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for Reiter's 
syndrome.  

During service, the Veteran was multiple times for dysuria.  
The first treatment the Veteran received for this condition 
was in October 1973, at which time he had a positive lab 
result.  Separation examination was normal.

Post-service records show that the Veteran was afforded 
several VA examinations in connection with this claim.  In 
May 2004, the examiner noted that the claims file was not 
available and diagnosed the Veteran as having possible 
Reiter's syndrome manifested by multiple joint pain, chronic 
urethritis and conjunctivitis with initial onset during 
service, initially diagnosed as gonococci urethritis.  During 
the November 2004 examination, the Veteran was diagnosed as 
having recurrent conjunctivitis, urethritis and arthralgia.  
The examiner opined that it was as likely as not that the 
Veteran did have reactive arthritis or Reiter's syndrome, 
which was related to his recurrent urethritis during service.  
Although the HLAB27 lab was negative, the examiner explained 
that this test was only positive in about 2/3 of patients 
with Reiter's syndrome; absence of a positive test did not 
negate the diagnosis.  In a February 2005 examination, the 
Veteran was found to have no radiological findings suggesting 
any degrees of inflammatory disease or other changes seen in 
Reiter's disease.  In a March 2005 addendum, the examiner 
stated that the diagnosis of Reiter's disease is 
"probable."

Private treatment records reveal that the Veteran was treated 
in November 1999 for possible urinary tract infection.  Lab 
results dated January 2000 were negative and his urinalysis 
was reportedly quite clear.  In March 2001, the Veteran was 
diagnosed as having herpes arthritis.  The Veteran also 
received VA treatment.  During a VA arthritis evaluation in 
June 2004, it was noted that reactive arthritis was a 
consideration in the Veteran's case.  In July 2004, the 
Veteran underwent testing at the VA endocrine-metabolism 
clinic, which showed that the Veteran had conjunctivitis, 
urethritis, and arthralgia that were found to be clinically 
consistent with reactive arthritis.  During an evaluation at 
VA arthritis clinic in March 2005, the physician found no 
evidence of Reiter's disease.  The Veteran was diagnosed as 
having possible reactive arthritis, but the physician noted 
that he was hesitant to call it definite reactive arthritis 
since he never had true arthritis/synovitis on examination.  

In a letter dated April 2007, a VA physician who began 
treating the Veteran in June 2004 noted that the Veteran had 
a documented episode of urethritis with smear positive for 
gram-negative intracellular diplococci during service in 
October 1973.  He was subsequently treated for recurrent 
symptoms in January 1974 and had a negative smear.  Since 
service, the Veteran experienced recurrent culture negative 
urethritis, conjunctivitis, and inflammation of the 
peripheral joints with stiffness.  The examiner noted that 
the Veteran's history was consistent with a diagnosis of 
reactive arthritis developing subsequent to gonococcal 
urethritis.  Following a review of the Veteran's medical 
history, the physician opined that it was more likely than 
not that the Veteran had long standing reactive arthritis 
that was likely initiated by the 1973 episode of infectious 
urethritis.  


Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The record shows that there seems to 
be some question as to whether the Veteran does in fact have 
Reiter's syndrome, which is also called reactive arthritis.  
The March 2005 arthritis clinic report stated that no 
evidence of Reiter's disease was found and in a March 2005 
addendum the VA examiner stated that a diagnosis of Reiter's 
disease was probable.  The Board finds that there is 
sufficient positive evidence of record to support a finding 
that the evidence is at least in relative equipoise.  
Specifically, the November 2004 VA examination and April 2007 
letter from the Veteran's treating VA physician contain 
opinions finding that the Veteran did have Reiter's syndrome 
and that this condition was related to the inservice episode 
of urethritis.  As shown above, the physicians provided clear 
rationales for their opinions and, therefore, they are found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In sum, the Board finds that the evidence is 
deemed to be at least in relative equipoise.  Thus, service 
connection for Reiter's syndrome is warranted.

B.  Osteoporosis

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for osteoporosis.  

The medical evidence from service does not show, nor does the 
Veteran contend, that his diagnosed osteoporosis had its 
onset during service.  The Veteran contends that his 
diagnosed osteoporosis was caused by Reiter's syndrome.  

During March 2005 VA treatment, the Veteran was diagnosed as 
having osteoporosis and it was noted that chronic 
inflammatory arthritis and low testosterone likely 
contributed, but it may also be idiopathic.  A November 2004 
VA examination report stated that the cause of the Veteran's 
osteoporosis was unclear.  In a March 2005 addendum, a VA 
examiner stated that he could not determine the cause of the 
Veteran's osteoporosis without resorting to mere speculation.  
The examiner further found that the Veteran's osteoporosis 
did not "really fit" in with the picture of Reiter's 
disease and supported that statement with a review of how the 
two diseases interacted.  During an endocrine-metabolism 
clinic follow-up in October 2006, a VA physician opined that 
the Veteran's osteoporosis was partly due to his pre-existing 
chronic inflammation due to reactive arthritis.  Mild 
hypogonadism was named as another contributing factor, but it 
was noted that the degree of hypogonadism did not explain the 
severity of his fracture history.  The Veteran's treating VA 
physician stated in an April 2007 letter that the Veteran's 
osteoporosis with multiple fractures could be seen as a 
consequence of long-standing untreated inflammatory 
arthritis.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Although there is evidence of record against the Veteran's 
claim for osteoporosis, the Board finds that there is 
sufficient positive evidence of record to support a finding 
that the evidence is at least in relative equipoise.  
Specifically, the Board finds that the October 2006 medical 
opinion persuasive as it was based on the Veteran's medical 
history and supported by medical records showing a connection 
between the Veteran's inflammatory condition and 
osteoporosis.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In sum, the Board finds that the evidence is deemed 
to be at least in relative equipoise.  Thus, service 
connection for osteoporosis as secondary to service-connected 
Reiter's syndrome is warranted. 

III.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal with regard to the claims of service 
connection for Reiter's syndrome and osteoporosis.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The claim for an increased rating for scars is on appeal from 
the initial rating.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim for scars on 
both arms was awarded with an effective date of July 29, 
2003, the date of his claim, and a noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected scars on both arms is denied.

Service connection for Reiter's syndrome is granted.

Service connection for osteoporosis and bone degeneration, 
including as secondary to Reiter's syndrome, is granted.


REMAND

Following a review the record, the Board finds that 
examinations are needed for the claims for service connection 
for a fungal condition of the feet, residuals of a left 
tibial fracture, and a right total hip replacement.  
38 C.F.R. § 3.159(c)(4).  

The service treatment records are negative for any complaints 
or findings of a fungal condition.  The only treatment that 
the Veteran received concerning his feet during service was a 
removal of a wart on the bottom of his right foot.  In 
addition, his separation examination reported no 
abnormalities, including skin.  

In correspondence of record, the Veteran contends that while 
in service in Thailand, he was treated for bumps on the 
bottom of his feet that were caused by native-made black 
rubber tire sandals.  He suspected that the diagnosis of 
warts was wrong.  The bumps seemed to resolve with antifungal 
creams.  The Veteran stated that he had fungal problems with 
his feet ever since and had been self-treating the problem.  

The Veteran was afforded a VA examination in May 2004 during 
which he reported that he developed a fungal infection of the 
feet and nails while in Thailand during service.  The 
examiner specifically noted that the claims file was not 
available during that examination and offered a diagnosis of 
chronic fungal infection with onset during service by 
history.  

The Board finds that the May 2004 examination is inadequate 
and another examination is necessary in this case.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay 
statements concerning his observations of a fungal infection 
during service must be considered.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In addition, the service 
treatment records must be made available to the examiner.  
The examiner should be asked to consider the Veteran's 
history of his diagnosed fungal infection of the feet and his 
service treatment records, including the normal separation 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records are silent for any treatment or 
findings of any left knee or right hip disabilities and 
separation examination, including lower extremities, was 
normal.  

Post-service treatment records include a June 2004 VA record 
in which the Veteran was noted to have a suspicious history 
of fractures of multiple bones that "may suggest" an 
inherited collagen vascular disease.  An additional note 
stated that the Veteran's significant osteoporosis almost 
undoubtedly explained his extraordinary fracture history.  In 
the February 2005 VA examination report, the examiner 
specifically found that the Veteran's left knee fracture was 
due to a mechanical injury and the etiology of the Veteran's 
avascular necrosis of the right hip, which resulted in a 
total right hip replacement, was idiopathic.  During March 
2005 VA treatment, the Veteran was diagnosed as having 
multiple fractures that were attributed to possible 
inflammatory arthritis and low testosterone.  The physician 
also stated that a collagen defect or bone mineralization 
defect could have played a role in his fractures.  

The Veteran's multiple fractures have been attributed to 
several different factors, including the now service-
connected osteoporosis.  As such, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
etiology of the left tibial fracture and right total hip 
replacement.  In addition, a medical opinion is necessary to 
clarify the relationship between the service-connected 
osteoporosis and post-service fracture of the left tibia and 
total right hip replacement to include whether there has been 
a measurable permanent increase of a nonservice-connected 
disability caused by a service-connected disability.  
38 C.F.R. § 3.159 (c)(4); Allen, 7 Vet. App. at 439.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology 
of his fungal condition of the feet.  
The claims file must be made available 
to the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report.

Based on the examination and review of the 
record, the examiner(s) is requested to 
provide an opinion as whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's fungal condition of the feet had 
its onset during active service or is related 
to any in-service disease or injury.  The 
examiner should consider the Veteran's lay 
testimony regarding having a fungal infection 
in service and the service treatment records 
showing a normal examination at separation.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the residuals 
of a left tibial fracture and right total hip 
replacement.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner must provide the 
following opinions:

  (a)  Is it at least as likely as not that 
the residuals of a left tibial fracture and 
right total hip replacement had their onset 
during active service or are caused by the 
service-connected osteoporosis?  

  (b)  Is it at least as likely as not that 
the residuals of a left tibial fracture and 
right total hip replacement have been 
worsened by the Veteran's service-connected 
osteoporosis.  If the residuals of a left 
tibial fracture and right total hip 
replacement were aggravated by his service-
connected osteoporosis or if his service-
connected osteoporosis predisposed to the 
tibial fracture or hip replacement, to the 
extent possible, the examiner is requested to 
provide an opinion as to approximate the 
extent to which the service-connected 
osteoporosis aggravated or predisposed the 
Veteran to the post-service left tibial 
fracture and right hip replacement. 

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the 
Veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


